     Case 1:18-cv-00554-DAD-EPG Document 89 Filed 08/16/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD SCOTT KINDRED,                              Case No. 1:18-cv-00554-DAD-EPG
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
                                                          RECOMMENDING THAT JOHN/JANE
14    BRANDON PRICE, et al.,                              DOES 1-10 BE DISMISSED WITHOUT
                                                          PREJUDICE
15                        Defendants.
                                                          (ECF Nos. 23, 79)
16
                                                          TWENTY-ONE DAY DEADLINE
17

18

19          Plaintiff Richard Scott Kindred (“Plaintiff”) is a civil detainee proceeding pro se and in

20   forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. For the following

21   reasons, the Court recommends that John/Jane Does 1-10 be dismissed without prejudice for

22   failure to serve, failure to prosecute, and failure to obey a court order.
     I.     PROCEDURAL HISTORY
23
            On July 8, 2019, the Court entered findings and recommendations recommending that this
24
     action proceed on Plaintiff’s: (1) Fourth Amendment search and seizure claims against
25
     Defendants Brandon Price, J. Corona, Jose Lopez (collectively “Defendants”), and John/Jane
26
     Does 1-5; (2) First Amendment free exercise claim against Defendants Corona and Lopez; and
27
     (3) First Amendment access to courts claim against John/Jane Does 6-10. (ECF No. 19.) The
28
                                                         1
     Case 1:18-cv-00554-DAD-EPG Document 89 Filed 08/16/21 Page 2 of 5


 1   Court recommended that all other claims and defendants be dismissed with prejudice. (Id.)

 2   District Judge Dale A. Drozd entered an order adopting the Court’s findings and

 3   recommendations in full on October 18, 2019. (ECF No. 23.)

 4          On October 24, 2019, the Court entered an order authorizing service of the summons and

 5   complaint on Defendants Price, Corona, and Lopez. (ECF No. 24.) This order advised Plaintiff
     that Doe defendants cannot be served until Plaintiff has identified them and amended his
 6
     complaint to substitute named defendants in place of the Doe defendants. (Id. at 2.) Plaintiff was
 7
     also advised that he would be required to identify Doe defendants as the litigation proceeds. (Id.)
 8
     On April 30, 2020, the Court entered a Scheduling Order which, among other things, advised the
 9
     parties that discovery was open. (ECF No. 43 at 1.)
10
            On June 9, 2021, the Court entered an order requiring Plaintiff to show cause why
11
     John/Jane Does 1- 10 should not be dismissed from this action. (ECF No. 79.) Plaintiff was
12
     directed to respond in writing within forty-five days from service of the order. (Id.) Additionally,
13
     Plaintiff was warned that failure to respond to the order would result in a recommendation that
14
     John/Jane Does 1-10 be dismissed without prejudice. The Court’s order to show cause was served
15   on Plaintiff by mail on June 9, 2019. To date, Plaintiff has not responded to the order to show
16   cause and the time to do so has expired.
17   II.    DISCUSSION
18          A. Failure to Serve John/Jane Does 1-10
19          Pursuant to Federal Rule of Civil Procedure 4(m),
20          If a defendant is not served within 90 days after the complaint is filed, the court—
            on motion or on its own after notice to the plaintiff—must dismiss the action
21          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court must
22          extend the time for service for an appropriate period.

23   Fed. R. Civ. P. 4(m).

24          In cases involving a plaintiff proceeding in forma pauperis, the United States Marshal

25   (“the Marshal”), upon order of the Court, shall serve the summons and the complaint. Fed. R.

26   Civ. P. 4(c)(3). “‘[A] pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S.
     Marshal for service of the summons and complaint and ... should not be penalized by having his
27
     action dismissed for failure to effect service where the U.S. Marshal or the court clerk has failed
28
                                                        2
     Case 1:18-cv-00554-DAD-EPG Document 89 Filed 08/16/21 Page 3 of 5


 1   to perform his duties[.]” Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (quoting Puett v.

 2   Blandford, 912 F.2d 270, 275 (9th Cir. 1990) (alterations in original)), overruled on other

 3   grounds by Sandin v. Connor, 515 U.S. 472 (1995). However, where a plaintiff proceeding in

 4   forma pauperis fails to provide the Marshal with accurate and sufficient information to effect

 5   service of the summons and complaint, dismissal of the unserved defendant is appropriate.
     Walker, 14 F.3d at 1421-22.
 6
            This case has been pending since 2018 and, to date, Plaintiff has not filed a motion to
 7
     amend his complaint or otherwise identified the Doe defendants. Discovery has concluded and
 8
     Defendants Price, Corona, and Lopez have filed a motion for summary judgment. Thus, Plaintiff
 9
     has failed to provide the Marshal with accurate and sufficient information to effect service of the
10
     summons and complaint on John/Jane Does 1-10, and has failed to serve John/Jane Does 1-10
11
     within the time period required by Federal Rule of Civil Procedure 4(m).
12
            Accordingly, the Court will recommend that John/Jane Does 1-10 be dismissed from the
13
     action without prejudice.
14
            B. Failure to Prosecute and Comply with a Court Order
15          Failure to prosecute and failure to comply with a court order may be grounds for
16   dismissal. “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
17   comply with a court order, the Court must weigh the following factors: (1) the public’s interest in
18   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
19   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
20   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,

21   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).

22          “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’” Id.

23   (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this
     factor weighs in favor of dismissal of John/Jane Does 1-10.
24
            As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
25
     determine whether the delay in a particular case interferes with docket management and the
26
     public interest…. It is incumbent upon the Court to manage its docket without being subject to
27
     routine noncompliance of litigants....” Pagtalunan, 291 at 639. Plaintiff has failed to respond to
28
                                                        3
     Case 1:18-cv-00554-DAD-EPG Document 89 Filed 08/16/21 Page 4 of 5


 1   the Court’s order to show cause. A failure to respond to the Court’s orders delays he case and

 2   interferes with docket management. Therefore, the second factor weighs in favor of dismissal.

 3          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in

 4   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However, “delay

 5   inherently increases the risk that witnesses’ memories will fade and evidence will become stale,”
     id. at 643, and it is Plaintiff’s failure to comply with a court order and to prosecute this case as to
 6
     John/Jane Does 1-10 that is causing delay. Therefore, the third factor weighs in favor of
 7
     dismissal.
 8
            As for the availability of lesser sanctions, at this stage in the proceedings there is little
 9
     available to the Court which would constitute a satisfactory lesser sanction while protecting the
10
     Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s in
11
     forma pauperis status, monetary sanctions are of little use. And, in light of the status of the case
12
     and Plaintiff’s failure to identify John/Jane Does 1-10 for service, the preclusion of evidence or
13
     witnesses is not available.
14
            The Court will recommend dismissal of John/Jane Does 1-10 without prejudice. Because
15   the dismissal being considered in this case is without prejudice, the Court is stopping short of
16   using the harshest possible sanction of dismissal with prejudice.
17          Finally, because public policy favors disposition on the merits, this factor weighs against
18   dismissal of John/Jane Does 1-10. Id.
19          After weighing the factors, the Court finds that dismissal of John/Jane Does 1-10 without
20   prejudice is appropriate.

21   IV.    RECOMMENDATION

22          Based on the foregoing, the Court HEREBY RECOMMENDS that John/Jane Does 1-10

23   be dismissed from this action without prejudice due to failure to prosecute, failure to comply with
     a court order, and failure to provide the Marshal with accurate and sufficient information to effect
24
     service of the summons and complaint on the Doe Defendants within the time period prescribed
25
     by Federal Rule of Civil Procedure 4(m).
26
            These findings and recommendations are submitted to the United States district judge
27
     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one
28
                                                         4
     Case 1:18-cv-00554-DAD-EPG Document 89 Filed 08/16/21 Page 5 of 5


 1   (21) days after being served with these findings and recommendations, any party may file written

 2   objections with the court. Such a document should be captioned “Objections to Magistrate Judge's

 3   Findings and Recommendations.” Any reply to the objections shall be served and filed within

 4   fourteen (14) days after service of the objections. The parties are advised that failure to file

 5   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
     Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 6
     (9th Cir. 1991)).
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:     August 13, 2021                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
